DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The applicant has elected Group I without traverse with amended claims 9-16 and 18-19 that are directly/indirectly depending on claim 1. New claim 20 is added and claim 17 is cancelled.  Claims 1-16 and 18-20 are examined on the merit.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 10 and 20 contains the trademark/trade name “QR”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or “Quick Response code” and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over DE10147811 (Beck et al hereinafter Beck) and in view of US2016/0212552 (Schneider et al hereinafter Schneider).

Regarding claim 1, Beck discloses a method for fitting a hearing assist device for a patient (abstract, fig. 1), comprising: displaying patient-specific hearing assist device audiological data in a computer readable code (para. 7, 8, 12, 13, 32 - information required for programming the hearing aid is provided in coded form on a printed medium, barcode is particularly suitable for coding, multidimensional barcode; the hearing device wearer can automatically adapt his hearing device to his individual 
Beck does not disclose the sensor is a camera on a patient's computing device, acquiring an image of the displayed computer readable code; processing the image on the patient's computing device to extract the encoded data in the computer readable 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the hearing assist fitting method taught by Beck with the camera and image processing system taught by Schneider in order to provide an easy and efficient method for configuring hearing assist devices without any special device for reading the computer readable code.

Regarding claim 2, as best understood 112 2nd rejection above, Schneider also teaches  wherein the computer readable code is a QR code (para. 38, 83).  

Regarding claim 3, Beck also teaches verifying that the validity of the information in the computer readable code (para. 28, 29) and Schneider also teaches verifying that the 

Regarding claim 6, Beck teaches at a separate time on a patient's computing device, acquiring a digital image file of a second computer readable code (para.  28, 29); processing the computer readable code on the patient's computing device to extract at least one piece of second audiological data (para.  28, 29); and transmitting instructions or information from the patient's computing device to the patient's hearing assist device based on the extracted second audiological data, thereby making a second adjustment of at least one audiological parameter setting on the patient's hearing assist device (para.12, 15, 17, 19, 27, 29, 32). Schneider teaches configuring the hearing assisted device over a wide area network (Abstract); a camera on a patient's computing device, acquiring an image of a displayed computer readable code (para 80, 83 and 84); processing the image on the patient's computing device to extract the encoded data (para. 80, 83 and 84).

Regarding claim 7, Beck teaches storing a plurality of images of computer readable codes on the patient's computing device (para. 20-23, 32, program booklet, the information can also be stored on a data carrier and transferred to a computer).

Regarding claim 8, Beck teaches displaying patient-specific hearing assist device audiological data in a computer readable code (para. 12, 15, 17, 19, 27-29, 32, 33) and Schneider teaches patient-specific hearing assist device audiological usage data (para 56 - logged data, for instance usage information). Neither Beck nor Schneider teaches 

Regarding claim 20, as best understood 112 2nd rejection above, Beck discloses a method for fitting a hearing assist device for a patient (abstract, fig. 1), comprising: displaying patient-specific hearing assist device audiological data in a multidimensional barcode or another code (para. 7, 8, 12, 13, 32 - information required for programming the hearing aid is provided in coded form on a printed medium, barcode is particularly suitable for coding, multidimensional barcode; the hearing device wearer can automatically adapt his hearing device to his individual hearing loss); processing the multidimensional barcode or another code on a patient's computing device to extract at least one piece of audiological data (para. 14 - barcode decoder arranged in the reader pen 5 can now be used based on the frequency and combination perform the evaluation of the bar code 5 of the received light pulses; the code reading unit can also contain an evaluation unit (decoder) for recognizing the information stored in the bar code and possibly for converting it into a different data format); and transmitting instructions or information from the patient's computing device to the patient's hearing assist device based on the extracted audiological data, thereby adjusting at least one audiological parameter setting on the patient's hearing assist device (para.12, 15, 17, 19, 27, 29, 32  
Beck does not disclose a QR code. However, a QR code is well known in the art. For instance, in the same field of the invention, Schneider teaches a system and method for configuring a user specific hearing system via a communication network using a QR code (para. 38 and 83).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use this well-known QR code by Schneider in Beck as an alternative code for fitting a hearing aid device.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over DE10147811 (Beck et al hereinafter Beck) and in view of US2016/0212552 (Schneider et al hereinafter Schneider) and further in view of US 2017/0006389 (Pedersen et al hereinafter Pedersen).

Regarding claim 4, Schneider teaches a computer readable code that comprises date and/or time information for when the computer readable code was generated (para 48, 84 - timestamp). Beck and Schneider do not explicitly disclose comparing the date 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching by Pedersen in the combination of Beck and Schneider in order to prevent erroneous modification the parameter settings.

Regarding claim 5, the limitation “comprising comparing the date and/or time information from two different computer readable codes“ is rejected for the same reasons as set forth in claim 4 above. Beck also teaches comparing the code information and alerting the patient if the adjustment involves replacing newer parameter settings with older parameter settings (para. 20-22, 29, 30). Pedersen also teaches comparing the version information from two different updates (para. 46-48, 85-89).

Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over DE10147811 (Beck et al hereinafter Beck) and in view of US2016/0212552 (Schneider et al hereinafter Schneider) and further in view of US 2015/0296308 (Fluckiger et al hereinafter Fluckiger).

However, an audiologist's computing system is well known in the art. For instance, in the same field of the invention, Fluckiger teaches a method and a system for providing distant support to a personal hearing system user by a support provider or audiologist, wherein the provider using a computing system can select image message communicate with the personal hearing system user in a reliable manner (para. 5, 19, fig. 1, support computer 12, audiologist 16, message image 14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the well-known audiologist’s computing system by Fluckiger in the combination of Beck and Schneider as an alternative way to support users in fitting a hearing aid.

Regarding claim 19, Schneider teaches configuring the hearing assisted device over a wide area network (Abstract) and Fluckiger shows wherein the computer readable code is transmitted as a digital image over a wide area network connection (fig. 1, para. 19, internet 11).


Allowable Subject Matter
Claims 9, 11-15 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, because the prior art of record fails to teach the limitation of claim 9 “further involving assessing usage of the hearing assist device comprising: displaying patient-specific hearing assist device audiological usage data in a second computer readable code on the patient's computing device; with a camera, acquiring an image of the displayed second computer readable code; processing the image of the displayed second computer readable code to extract at least one piece of audiological data representing patient-specific usage of the hearing assist device.“ and the limitation of claim 18 “wherein the audiologist's computing system comprises an audiologist's camera, the method further comprising using the audiologist's camera to acquire a second computer readable code.”. Therefore, the prior art teachings are neither anticipate nor render obvious the allowable subject matter in combination with the other claimed limitations.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN DUC NGUYEN whose telephone number is (571)272-8163.  The examiner can normally be reached on 6:30-3:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN D NGUYEN/Primary Examiner, Art Unit 2699